Case 4:12-cr-00001-JPJ Document 435 Filed 08/26/21 Page 1 of 7 Pageid#: 2079


                                                                          AUG 26 2021
                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         DANVILLE DIVISION


UNITED STATES OF AMERICA                        )
                                                )
                                                )     Case No. 4:12CR00001-002
                                                )
v.                                              )     OPINION AND ORDER
                                                )
KEITH CLIFTON HAIRSTON,                         )     By: James P. Jones
                                                )     United States District Judge
                                                )
                  Defendant.                    )

      Charlene R. Day, Assistant United States Attorney, Roanoke, Virginia, for
United States; Lisa M. Lorish, Assistant Federal Public Defender, Charlottesville,
Virginia, for Defendant.

      The defendant has filed a motion to reduce sentence pursuant to 18 U.S.C.

§ 3582(c)(1)(A)(i). I find that he has failed to establish an extraordinary and

compelling reason justifying a reduction. Moreover, because of the seriousness of

his offense and the fact that his current sentence remains within the guideline range

that would apply today, I decline to reduce his sentence. It is therefore ORDERED

that the motion, ECF No. 384 is DENIED.

      After pleading guilty pursuant to a plea agreement, Hairston was sentenced

by the late Senior District Judge Jackson L. Kiser on January 29, 2013, to a total

term of 600 months imprisonment, consisting of 60 months on Count One of the

Superseding Indictment, to be followed by a consecutive term of 540 months on
Case 4:12-cr-00001-JPJ Document 435 Filed 08/26/21 Page 2 of 7 Pageid#: 2080




Count Three. Count One charged Hairston with conspiring to possess with intent to

distribute a mixture or substance containing a measurable amount of marijuana, in

violation of 21 U.S.C. §§ 846, 841(a)(1), (b)(1)(D), and Count Three charged him

with knowingly possessing a firearm in furtherance of a drug trafficking crime and

causing the death of a person through the use of a firearm, whose killing was murder,

in violation of 18 U.S.C. § 924(c)(1) and (j). He is currently incarcerated at USP

Terre Haute and has a projected release date of January 15, 2053. The grounds of

the defendant’s motion are the risk posed to him by the COVID-19 pandemic, family

loss and the need for a caregiver for two of his children, his race, and a purported

sentencing disparity due to changes in the law.

      The governing statute provides that a sentence may be reduced if

“extraordinary and compelling reasons warrant such a reduction” and the reduction

“is consistent with applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(1)(A). The Sentencing Commission has not

issued any applicable policy statements after the statute was amended by the First

Step Act in 2018. Although I may not reduce the defendant’s sentence pursuant to

a non-retroactive change in sentencing law, the Fourth Circuit has held in United

States v. McCoy, 981 F.3d 271, 284, 286 (4th Cir. 2020), that when deciding a

compassionate release motion, a district court may consider any extraordinary and




                                        -2-
Case 4:12-cr-00001-JPJ Document 435 Filed 08/26/21 Page 3 of 7 Pageid#: 2081




compelling reason raised by the defendant, including the length and disparateness of

the sentence.

      Hairston states that he has bronchitis, and his medical records indicate that he

suffers from hypertension and chronic kidney disease. He contracted COVID-19 in

December 2020 and has fully recovered. The record contains no evidence that he

suffered any complications from the virus. He has since been fully inoculated

against the virus, receiving his second dose of the Pfizer-BioNTech vaccine on

March 23, 2021. The Centers for Disease Control and Prevention indicates that this

vaccine is 95% effective at preventing COVID-19-induced serious illness. Centers

for Disease Control and Prevention, Pfizer-BioNTech Covid-19 Vaccine Overview

and     Safety,    https://www.cdc.gov/coronavirus/2019-ncov/vaccines/different-

vaccines/Pfizer-BioNTech.html (last visited Aug. 25, 2021). I find that the risk

posed to Hairston by COVID-19 does not amount to an extraordinary and

compelling reason warranting his release.

      Hairston represents that he has lost several family members during his

incarceration, including his mother, grandmother, and grandfather.           While I

sympathize with Hairston and his family, this does not present an extraordinary and

compelling reason justifying a reduction in his sentence.

      The mother of two of his children has lost custody of them, and their great

grandmother is now serving as their guardian. While Hairston states that the great


                                        -3-
Case 4:12-cr-00001-JPJ Document 435 Filed 08/26/21 Page 4 of 7 Pageid#: 2082




grandmother is elderly, he does not offer any evidence that she is unable to care for

the children. He does not indicate how old the children are or whether another family

member would be able to assist in their care. In any event, given Hairston’s history,

I question whether he would be an appropriate caregiver for them. Hairston has not

met his burden of establishing that his children’s situation presents an extraordinary

and compelling reason for his release.

      Hairston’s argument about his race is generalized and unconvincing. Hairston

is serving a lengthy sentence because he murdered one person and severely injured

another. He admitted to doing so, and as detailed below, his acts were particularly

callous and senseless. While I certainly understand that the American criminal

justice system has not always treated African American defendants fairly and

equally, those concerns are not applicable to this case.

      Finally, the sentencing disparity that Hairston alleges simply does not exist.

He contends that under current law, his criminal history category would have been

III or even II rather than VI. Hairston’s history included nine instances of driving

on a suspended operator’s license, and Virginia law no longer allows a person’s

driver’s license to be suspended for nonpayment of fines or court costs. He seems

to argue that had this been the law when he was younger, his license might never

have been suspended in the first place, and he therefore might not have repeatedly

driven on a suspended license. The factual premise of this argument is shaky at best,


                                         -4-
Case 4:12-cr-00001-JPJ Document 435 Filed 08/26/21 Page 5 of 7 Pageid#: 2083




but it makes no difference. Regardless of his criminal history category, because of

his offense level, the high end of Hairston’s guideline range would have been a life

sentence. His base offense level was 43, and his adjusted offense level, accounting

for a leadership role and acceptance of responsibility, was 43 on Count One and 46

on Count Three. Although he could have been sentenced to life in prison both in

2013 and today, he was instead sentenced to a term of 50 years, likely because of his

substantial assistance. As there is no sentencing disparity, the suggested difference

in his criminal history category today cannot serve as an extraordinary and

compelling reason for a reduction.

      In exercising my discretion under § 3582(c)(1)(A)(i), I must consider the

principles set forth in United States v. Kibble, 992 F.3d 326 (4th Cir. 2021), including

the factors described in 18 U.S.C. § 3553(a), to the extent they are applicable. Even

if Hairston had presented an extraordinary and compelling reason, I would deny his

motion.

      Hairston has served only about eight and a half years of his sentence for the

most serious of crimes. The Presentence Investigation Report (PSR) details the

actions that led to his incarceration. PSR ¶¶ 11–22, ECF No. 239. Hairston, who

was a general in the 9-Tre Bloods gang, planned and executed a drug robbery at the

direction of a marijuana distributor. He knew that the person to be robbed carried a

firearm and that someone would likely die in the course of the robbery. His high-


                                         -5-
Case 4:12-cr-00001-JPJ Document 435 Filed 08/26/21 Page 6 of 7 Pageid#: 2084




ranking position in the gang gave him authority to make decisions and issue orders,

and he directed at least three other gang members’ involvement in the robbery and

shooting. He ambushed the victims’ car, firing shots into it. The driver was severely

injured and the passenger died. As the passenger was slumped over in the seat,

moaning in pain, Hairston reached under him to retrieve a bag of marijuana and then

fled, leaving him there to die without calling for help.

      Eight and a half years simply is not a long enough term of imprisonment to

sufficiently punish the defendant for this conduct. Releasing the defendant or

reducing his sentence would not provide adequate deterrence from future criminal

conduct or protect the public.

      The PSR also indicates that Hairston was charged with three counts of carnal

knowledge of a child after he committed the crimes in this case, but those charges

were nolle prossed so the state could surrender custody to federal authorities. PSR

¶ 71, ECF No. 239. In addition to the offense conduct, the government alleges that

Hairston has a fairly extensive recent prison disciplinary history, suggesting that he

has not been rehabilitated and continues to pose a threat to public safety. While the

described disciplinary history is not necessarily violent in nature, it includes several

instances of engaging in sexual acts along with possessing drugs or alcohol.




                                         -6-
Case 4:12-cr-00001-JPJ Document 435 Filed 08/26/21 Page 7 of 7 Pageid#: 2085




      In sum, I find that the § 3553(a) factors do not support a sentence reduction.

The current 50-year sentence remains necessary to serve the statutory purposes.



                                             ENTER: August 26, 2021

                                             /s/ JAMES P. JONES
                                             United States District Judge




                                       -7-
